DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 07/05/2022. Claims 1-11, 20-26 were pending. Claim 1 was amended. Claims 12-19 were cancelled. Claim 20 was withdrawn-currently amended. Claims 21-26 were new claims.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 102(a)(2), the applicants stated:
	“Claim 1 recites: "the mesa structure is comprised of the same material as the substrate." 
In addition to various structural distinctions related to the readily apparent failure of the supposed "mesa structure" (element 104) upon the supposed "substrate" (element 105/801) to correspond to a mesa-like element for lack of any uncovered "main surface" or the like of element 105/801, the supposed "mesa structure" in Martin is a distinct (and different) material from the supposed "substrate." In Martin, the supposed "mesa structure" is disclosed as being metallic aluminum or substantially comprising metallic aluminum components (see, e.g., Martin, FIG. 7 & paragraph [0071]), but the supposed "substrate" is SiO2 or a ceramic such as Al2O3 (see, e.g., Martin, FIG. 1 & paragraph [0071] and paragraph [0190]. As such, the supposed "mesa structure" and "substrate" in Martin fail to meet the recited aspect of claim 1 "the mesa structure is comprised of the same material as the substrate." 
Claims which are dependent on claim 1 are likewise allowable for at least the same reasons as claim 1.”
Applicant’s arguments with respect to claims 1-11, 21-26 have been considered but are moot because the new ground of rejection as discussed below using new cited prior arts Kishimoto (US 2021/0343905 A1).
Claim Interpretation
4.	In claim 1-2, 22-26, the applicants recited “mesa structure”.  The examiner interprets the term “mesa” means an isolated flat-topped hill with steep sides (See Definition via https://www.google.com/search?q=mesa+definition&rlz=1C1GCEA_enUS794US794&oq=mesa+def&aqs=chrome.1.69i57j0i131i433i512j0i512l7j46i175i199i512.2575j0j1&sourceid=chrome&ie=UTF-8 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 depends on claim 1.  In the last line of claim 1, the applicants recited “the mesa structure is comprised of the same material as the substrate”.  Thus, the limitation “wherein the substrate and the mesa structure are the same material as one another” as recited in claim 26 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-3, 5, 7-8, 10-11, 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishimoto (US 2021/0343905 A1).
As to claim 1, Kishimoto discloses a template comprising
A substrate (100) having a main surface (bottom of recess 660) (See Fig 22, paragraph 0255-0256);
A mesa structure protruding from the main surface, (i.e. trapezoid shape portion of layer 100), the mesa structure having a first surface (i.e. top surface of the trapezoid shape portion) (See Fig 22, paragraph 0255-0258);
A film containing a quantum dot (67R, 67G, 67B) on the main surface outside of the mesa structure, (Fig 22, paragraph 025-0261); wherein
	the mesa structure is comprised the same material as the substrate (100).
	As to claim 2, Kishimoto discloses the film (67R, 67G, 67B)  is also on the side surface of the mesa structure (i.e. trapezoid portion of substrate 100) (See Fig 22).
	As to claim 3, Kishimoto discloses the film converts ultraviolet light into visible light (paragraph 0076, 0087, 0202, 0241-0242).
	As to claim 5, Kishimoto discloses the quantum dot comprises at least one element selected from cadmium (Cd), indium (In), zinc (Zn), selenium (Se), (See paragraph 0202, 0242).
As to claim 7, Kishimoto discloses the quantum dot is a core-type with a protective coating (650) (i.e. core-shell structure; See paragraph 0244, 0230, Fig 22).
As to claim 8, Kishimoto discloses the quantum dot is a core-shell type with a protective coating (650)(paragraph 0244; 0219, 0230, Fig 22).
As to claim 10, Kishimoto discloses the quantum dot comprises one of cadmium sulfide (CdS), cadmium telluride (CdTe), indium phosphide (INP) or zinc cadmium selenide (ZnCdSe) (See paragraph 0202, 0242).
As to claim 11, Kishimoto discloses the first surface is patterned (See Fig 22).
As to claim 25, Kishimoto discloses the mesa structure (trapezoid shape of layer 100) is a portion of the substrate (100) (See Fig 22, paragraph 0255-0258)
As to claim 26, Kishimoto discloses the substrate (100) and the mesa structure (trapezoid shape of layer 100) are of the same material (See Fig 22).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4, 6, 9, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2021/0343905 A1) as applied to claims 1-3, 5, 7-8, 10-11, 25-26  above, and further in view of Sekiguchi (US 2019/0194530 A1).
As to claim 4, Kishimoto fails to explicitly disclose the quantum dot absorbs ultraviolet light and emits visible light.  However, Kishimoto clearly teaches the quantum dot convert ultraviolet light into visible light (paragraph 0076, 0087, 0202, 0241-0242).  Sekiguchi discloses the quantum dot absorbs ultra violet light and emits visible light (paragraph 0030-0032, 0113, 0263, 0328, 0355).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kishimoto in view of Sekiguchi by having quantum dot absorbs ultraviolet light and emits visible light because this will result a high-luminance backlight unit and a high-luminance liquid crystal display, in which the luminescence intensity of the wavelength converting layer containing quantum dots is hardly lowered, are obtained (See paragraph 0355).  Further, equivalent and substitution of one for the other would produce an expected result.
	As to claim 6, Kishimoto fails to disclose a transmittance of ultraviolet light through the substrate via the first surface is greater than that of ultraviolet light through the substrate via the film, and a transmittance of visible light through the substrate via the film is greater than or equal to a transmittance of visible light through the substrate via the first surface. However, Kishimoto clearly discloses to use quantum dot to convert ultraviolet light to visible wavelength (paragraph 0076, 0087, 0202, 0241-0242). Kishimoto further discloses the substrate (100) comprises  material which exhibit high light-transmissiveness for ultraviolet and visible light such as sapphire or GaN (See 0086, 0087). Sekiguchi discloses the quantum dot comprises a film having light absorbing material that is capable of absorbing UV light (See paragraph 0263). Sekiguchi further discloses the substrate (11 and 21) is transparent to visible light (paragraph 0271). Therefore, a transmittance of ultraviolet light through the substrate via the first surface is greater than that of ultraviolet light through the substrate via the film, and a transmittance of visible light through the substrate via the film is greater than or equal to a transmittance of visible light through the substrate via the first surface. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kishimoto in view of Sekiguchi by having a transmittance of ultraviolet light through the substrate via the first surface is greater than that of ultraviolet light through the substrate via the film, and a transmittance of visible light through the substrate via the film is greater than or equal to a transmittance of visible light through the substrate via the first surface because this will result a high-luminance backlight unit and a high- luminance liquid crystal display, in which the luminescence intensity of the wavelength converting layer containing quantum dots is hardly lowered, are obtained (See paragraph 0355).
Regarding to claims 9 and 21, Kishimoto discloses the substrate (100) comprises  material which exhibit high light-transmissiveness for ultraviolet and visible light such as sapphire or GaN (See 0086, 0087). However, Kishimoto fails to disclose the substrate is quartz (claim 9) or the substrate comprises quartz as a main component (claim 21). Sekiguchi teaches to use transparent substrate to visible light comprises quartz (See paragraph 0318, 0271, 0322). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kishimoto in view of Sekiguchi by having substrate is quartz or quartz as a main component because equivalent and substitution of one for the other would produce an expected result.
As to claim 21-22, Kishimoto discloses the mesa structure (trapezoid shape portion) comprises the same material with the substrate (100) (See fig 22). As to claims 21-22, Kishimoto further discloses the mesa structure and the substrate (100) comprises  material which exhibit high light-transmissiveness for ultraviolet and visible light such as sapphire or GaN (See 0086, 0087). As to claims 21-22, Kishimoto fails to disclose the mesa structure comprises quartz as the main component.  Sekiguchi teaches to use transparent substrate to visible light comprises quartz (See paragraph 0318, 0271, 0322). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kishimoto in view of Sekiguchi by having the mesa structure comprises quartz as the main component because equivalent and substitution of one for the other would produce an expected result.
As to claim 24, Kishimoto discloses the substrate (100) and the mesa comprises the same material, wherein the substrate and mesa comprises material which exhibit high light-transmissiveness for ultraviolet and visible light such as sapphire or GaN (See 0086, 0087).  Kishimoto fails to disclose substrate is quartz and the mesa structure is quartz.  Sekiguchi teaches to use transparent substrate to visible light comprises quartz (See paragraph 0318, 0271, 0322). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kishimoto in view of Sekiguchi by having the substrate is quartz and mesa structure is quartz because equivalent and substitution of one for the other would produce an expected result.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713